Citation Nr: 0606768	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-02 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability as secondary to a service-connected right knee 
disability.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for an eye disability.

6.  Entitlement to service connection for rheumatoid 
arthritis.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.
REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

G. Zills, Counsel


REMAND

The veteran served on active duty from July 1980 to July 
1983.

One of the matters the Board of Veterans' Appeals (Board) 
must address is which issue or issues are properly before it 
at this time.  Under 38 U.S.C.A. § 7105(a) (West 2002), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case (SOC) is furnished to the veteran.  In 
essence, the following sequence is required: There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis for the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2005).

This case comes before the Board from an October 1999 RO 
decision which, in pertinent part, denied service connection 
for a left knee disability as secondary to a service-
connected right knee disability, diabetes mellitus, hearing 
loss, hypertension, an eye disability, and rheumatoid 
arthritis, and also found that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a back disability.  The October 1999 RO decision also 
denied an increased rating for a right knee disability, but 
the veteran has expressed satisfaction with subsequent 
resolution of this issue, and thus the issue is not currently 
on appeal.

The veteran filed a substantive appeal (VA Form 9) of the 
RO's October 1999 decision on February 10, 2003.  While the 
substantive appeal includes issues not then in appellate 
status, the appeal also includes issues which were in 
appellate status and which were addressed by the RO in its 
October 1999 decision.  

In this substantive appeal, the veteran requested a hearing 
before the Board sitting at the RO (i.e. Travel Board 
hearing).  Review of the claims file does not indicate that 
such a hearing has been provided.

The Board can not ignore this request for a hearing.  As the 
veteran has requested a Travel Board hearing, the case must 
be returned to the RO to arrange such a hearing.  38 U.S.C.A. 
§ 7107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2005).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
development:


The RO in Montgomery, Alabama, should 
schedule the veteran for a hearing before 
a Veterans Law Judge at the RO (a Travel 
Board hearing), in the order that the 
request was received, following the usual 
procedures set forth in 38 U.S.C.A. § 
7107 (West 2002 & Supp. 2005) and 38 
C.F.R. § 20.704 (2005).


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


